DETAILED ACTION
	This Office action is in response to the application filed 26 August 2020.  Claims 1-10 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 recites, inter alia, removing the self-supporting etching mask from horizontal surfaces of the device wafer, etching second vertical trenches in the unprotected horizontal regions, whereby  the depth of the second vertical trenches forms at least a part of the recess depth of a recessed micromechanical structure, wherein the first vertical trenches are etched in a deep-reactive ion etch process to an initial first vertical trench depth, and the first vertical trenches are then etched deeper in a subsequent deep etching process where second vertical trenches are etched simultaneously.  These limitations, in combination with the remaining limitations of the independent claim, are not anticipated or rendered obvious by the prior art.  Claims 2-10 depend from independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2010/0326191 A1 to Foster et al. disclosing a method for manufacturing micromechanical structures in a device wafer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
27 August 2022



/STEVEN B GAUTHIER/Supervisory Patent Examiner, Art Unit 2813